Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0062036 A1 (cited in a previous action).
Claim 1:  '036 discloses an apparatus, comprising (see mainly figs. 1, 8, and 10-11 and [0052]-[0060]):
an input fiber 31 to receive an optical signal from an optical source 2; 
an output fiber 32 (see figs. 1 and 8) to receive the optical signal from the input fiber; and 
an optical switch element 5 (see figs. 1 and 10-11) to provide optical switching between the input fiber and the output fiber, wherein: 
at least one of the input fiber and the output fiber is a multicore fiber (MCF) (32 is a multicore fiber in the embodiment including fig. 8) and the optical switching is performed between at least one core of the input fiber and at least one core of the output fiber (switching is among individual cores FC of fiber 32), wherein the multicore fiber (MCF) comprises at least two cores (six cores in the fig. 8 example) that are decoupled (at least [0053] discloses that each core independently transmits light); and 
the optical switch element provides optical switching using a multicore fiber (MCF) optical switching technique, wherein the multicore fiber (MCF) optical switching technique comprises at least one of a lens offset technique, a rotation-based technique (by rotating plate 56 about axis R10 in fig. 10, or plate 58 about either axis R11 or R12 in fig. 11), a tip-tilt technique (by pivoting plate 58 about axes R11 and R12 in fig. 11), or an orientable optical element technique (plates 56 and 58 are orientable optical elements).  
	Claim 4:  The multicore fiber (MCF) 32 comprises at least two cores that arranged in a symmetrical configuration (e.g. the cores FC150 in fig. 8 are disposed symmetrically about a diameter that passes between them).
	Claim 5:  The multicore fiber (MCF) 32 is at least one of a homogeneous fiber, a heterogeneous fiber, or a hybrid fiber (it has cores with a variety of diameters as shown in fig. 8, and may alternatively have cores with a variety of refractive indices as stated in [0054]).
	Claim 6:  The apparatus further comprises an optical element 56 (or 58) in association with at least the input fiber or the output fiber.  
	Claim 7:  The apparatus further comprises: 
an actuation element (last sentence of [0058]) to perform a movement of the optical element, wherein the movement is: 
in a plane of an end face of the input fiber or the output fiber for the lens offset technique, 
a tipping or tilting of the optical element 56 (or 58) for the tip-tilt technique (fig. 11), and 
a rotation of the optical element 56 (or 58) for the orientable optical element technique (figs. 10-11).  
	Claims 10 and 13-16:  See above with regard to corresponding earlier claims.  The process of operating the '036 apparatus includes all the recited steps.

Claims 1, 4-10, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulvad et al. (OFC 2017 article, cited in a previous action).
Claim 1:  Mulvad discloses an apparatus, comprising (see mainly fig. 1(b)): 
an input fiber MCF1 to receive an optical signal from an optical source; 
an output fiber MCF2 to receive the optical signal from the input fiber; and 
an optical switch element (steerable collimator adjacent to MCF1) to provide optical switching between the input fiber and the output fiber, wherein: 
at least one of the input fiber and the output fiber is a multicore fiber (MCF) and the optical switching is performed between at least one core of the input fiber and at least one core of the output fiber, wherein the multicore fiber (MCF) comprises at least two cores (four cores as shown in fig. 1(c)) that are decoupled (the cores are about 35.5 µm apart as stated in the last paragraph of section 2 and thus are decoupled; see also the right plot in fig. 3 which shows that the cross-talk between adjacent cores is below about -35 dB); and 
the optical switch element provides optical switching using a multicore fiber (MCF) optical switching technique, wherein the multicore fiber (MCF) optical switching technique comprises at least one of a lens offset technique, a rotation-based technique, a tip-tilt technique, or an orientable optical element technique (the collimator can move via a "low-stress flexure pivot", first paragraph of Section 2).  
	Claim 4:  The multicore fiber (MCF) comprises at least two cores that arranged in a symmetrical configuration (fig. 1(c)).
	Claim 5:  The multicore fiber (MCF) is at least one of a homogeneous fiber, a heterogeneous fiber, or a hybrid fiber (homogeneous in fig. 1(c)).
	Claim 6:  The apparatus further comprises an optical element (steerable collimator) in association with at least the input fiber or the output fiber.  
	Claim 7:  The apparatus further comprises: 
an actuation element (piezoelectric actuator) to perform a movement of the optical element, wherein the movement is: 
in a plane of an end face of the input fiber or the output fiber for the lens offset technique, 
a tipping or tilting of the optical element for the tip-tilt technique, and 
a rotation of the optical element for the orientable optical element technique (the collimator can move via a "low-stress flexure pivot", first paragraph of Section 2).
	Claim 8:  The actuation element performs the movement based on at least one of a calibration technique or a feedback technique ("the pointing angles of the actuators are continuously monitored by high accuracy absolute position sensors", first paragraph of Section 2; "initial calibration" in last sentence of Section 2).
	Claim 9:  The output fiber is the same as the input fiber for the tip-tilt technique (any core of MCF1 can be optically coupled to another core of MCF1).
Claims 10 and 13-18:  See above with regard to corresponding earlier claims.  The process of operating the Mulvad apparatus includes all the recited steps.

Claims 1-3, 5, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2-82212 A (cited in a previous action).
Claim 1:  '212 discloses an apparatus, comprising: 
an input fiber 13 to receive an optical signal from an optical source; 
an output fiber 14 to receive the optical signal from the input fiber; and 
an optical switch element (geared rotation assembly) to provide optical switching between the input fiber and the output fiber, wherein: 
at least one of the input fiber and the output fiber is a multicore fiber (MCF) (both are MCFs, having cores 12) and the optical switching is performed between at least one core of the input fiber and at least one core of the output fiber, wherein the multicore fiber (MCF) comprises at least two cores (three cores in the illustrated example) that are decoupled (an objective of '212 is to achieve low crosstalk as mentioned in the background); and 
the optical switch element provides optical switching using a multicore fiber (MCF) optical switching technique, wherein the multicore fiber (MCF) optical switching technique comprises at least one of a lens offset technique, a rotation-based technique (MCF 14 can be rotated as depicted by 18 in fig. 1(b)), a tip-tilt technique, or an orientable optical element technique.  
	Claim 2:  The input fiber comprises an input fiber tube assembly (ferrule 15) and an input optical element (MCF 13), and the output fiber comprises an output fiber tube assembly (ferrule 16) and an output optical element (MCF 14).
	Claim 3:  The rotation-based technique comprises rotation of at least one of the input fiber or the output fiber (MCF 14 as noted above).  
	Claim 5:  The multicore fiber (MCF) is at least one of a homogeneous fiber, a heterogeneous fiber, or a hybrid fiber (every MCF is either homogeneous or heterogeneous).
Claims 10-12 and 14:  See above with regard to corresponding earlier claims.  The process of operating the '212 apparatus includes all the recited steps.	

Response to Arguments
	Regarding the rejection based on Mori (US 2016/0062036 A1), the 8/18/2022 remarks at p. 9 assert that element 31 is merely a "first transmission part" and not a "fiber" as claimed.  This is unpersuasive because the third sentence of [0030] states that "the first transmission part 31 of the present embodiment is formed of one single-core optical fiber" (emphasis added).
	Regarding the rejection based on the Mulvad et al. article, the remarks at p. 11 assert that nothing in Mulvad shows how the pivot allows the collimator to provide the claimed MCF switching technique.  This is unpersuasive because at least the first paragraph of Section 2 describes the motion of the collimators, in for example but not limited to: "Fiber-pigtailed collimators arranged in regular 2D arrays are individually steered by piezoelectric actuators via a low-stress flexure pivot. Voltages applied to the actuators independently control the collimator orientation in two angular dimensions, allowing direct alignment of the two collimators on each path. The pointing angles of the actuators are continuously monitored by high accuracy absolute position sensors."
	Regarding the rejection based on Naganuma (JP 2-82212 A), the remarks at p. 12 assert that nothing in Naganuma shows how the geared rotation assembly performs the claimed MCF switching technique.  This is not persuasive because the operation of the geared rotation assembly in connection with switching is described at least at lines 115-149 of the EPO translation appended to the copy of '212 that was made of record with the 11/30/2021 action.  At a minimum it may be noted that one gear (such as gear 35) is connected to one of the ferrules (such as ferrule 28) which houses a multicore fiber, and that gear can be driven by another gear (such as gear 36) which is connected to a "rotation driving unit" as described.

Allowable Subject Matter
Claim 19 is allowed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	US 2020/0284988 A1 is cited on the attached 892 form for its general relevance to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874